     USDC IN/ND case 2:20-cv-00195-JTM document 1 filed 06/22/20 page 1 of 11


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

TEMIKA L. COLEMAN                        )
                                         )
                v.                       )      No. 2:17 CR 37
                                         )      (related to No. 2:20 CV 195)
UNITED STATES OF AMERICA                 )

                                OPINION and ORDER

        Temika Coleman has filed a motion (DE # 157) challenging her sentence

pursuant to 28 U.S.C. § 2255. For the reasons that follow, Coleman’s motion will be

denied.

I.      BACKGROUND

        On March 16, 2017, Coleman and her co-defendants were charged in a 32-count

indictment with committing wire fraud, mail fraud, aggravated identity theft,

possession of counterfeit and unauthorized access devices, and possession of device-

making equipment, in violation of 18 U.S.C. §§ 1343, 1341, 1028A, 2, and 1029(a)(3)-(4).

(DE # 1.) On June 1, 2018, Coleman entered into a plea agreement with the Government.

(DE # 64.) Coleman’s plea agreement states:

        I understand the maximum possible penalties that may be imposed upon
        me are as follows:

        Count               Prison        Supervised Release        Fine
          11         20 years      3 years                   $250,000
          20         20 years      3 years                   $250,000
          24         2 years       1 year                    $250,000
                     Mandatory,
                     Consecutive

(Id. at 4.)
   USDC IN/ND case 2:20-cv-00195-JTM document 1 filed 06/22/20 page 2 of 11


       On June 7, 2018, this court held Coleman’s change of plea hearing. (DE # 71.)

During the hearing, Coleman confirmed that she had read and fully discussed the

contents of her plea agreement with her lawyer before she signed it and she fully

understood the contents of the plea agreement. (DE # 160 at 7.) She repeatedly

confirmed that no one had made her any promise or assurance that was not contained

in the plea agreement. (Id. at 7-8.) She confirmed that she understood that the

agreements in Paragraph 7 were only recommendations to the court, and that the court

was free to reject those recommendations and impose a sentence upon her that was

more or less severe than what she might anticipate. (Id. at 8.) Coleman confirmed that

she understood that the sentence that the court ultimately imposed may be different

from any estimate that her lawyer or anyone else had provided her. (Id. at 11-12.) She

confirmed that she understood that any sentence imposed for Count 24 must run

consecutively to any other term of imprisonment imposed upon her, and that she could

receive a sentence of up to 42 years’ incarceration. (Id. at 9-11.) Coleman agreed that she

was pleading guilty because she is, in fact, guilty, and she agreed that the facts set forth

by the Government as the factual basis for her plea were all true. (Id. at 9, 18-19.) Finally,

Coleman confirmed that she did not have any questions about anything the court

discussed with her during the plea hearing, and that she fully and completely

understood everything that had been discussed. (Id. at 22.)

       On October 24, 2019, this court accepted Coleman’s plea of guilty, and sentenced

her to 97 months’ imprisonment on Counts 11 and 20, to be served concurrently with


                                              2
      USDC IN/ND case 2:20-cv-00195-JTM document 1 filed 06/22/20 page 3 of 11


each other, and 24 months’ imprisonment on Count 24, to be served consecutively to the

term imposed on Counts 11 and 20, to the extent necessary to produce a total term of

imprisonment of 121 months. (DE ## 132-133.) She was also sentenced to a term of

supervised release and ordered to pay restitution. (Id.)

         Coleman now moves to vacate her sentence, on the ground that she received

ineffective assistance of counsel. (DE # 157.) Coleman makes several arguments

regarding her attorney’s performance. (Id. at 4.) She claims that counsel encouraged her

to sign a plea agreement that she “did not agree with,” told her that she would receive a

sentence of time-served or less than five years’ imprisonment, and did not advise her

that there was a two-year statutory minimum term of imprisonment for Count 24 that

must be served consecutively to any other term of imprisonment. (Id.) She also claims

that counsel did not inform her of all of her options, rarely visited her, and that she had

to contact her probation officer for information that her counsel should have provided.

(Id.) Finally, Coleman claims that her counsel withdrew several valid objections without

her approval, was not attentive during her sentencing, and did not address her mental

state after the murder of her son. (Id.)

II.      LEGAL STANDARD

         A § 2255 motion allows a person in federal custody to attack his or her sentence

on constitutional grounds, because it is otherwise illegal, or because the court that

imposed it was without jurisdiction. 28 U.S.C. § 2255(a). Rule 4 of the Rules Governing §

2255 Proceedings requires the court to promptly examine the motion. “If it plainly


                                              3
   USDC IN/ND case 2:20-cv-00195-JTM document 1 filed 06/22/20 page 4 of 11


appears from the motion, any attached exhibits, and the record of prior proceedings

that the moving party is not entitled to relief, the judge must dismiss the motion and

direct the clerk to notify the moving party.” 28 U.S.C. § 2255 Rule 4(b).

III.   DISCUSSION

       A.     Preliminary Matters

       There are two preliminary matters that warrant discussion before the court

proceeds to the merits of Coleman’s motion. First, Coleman’s plea agreement contained

an appeal waiver. (DE # 64 at 7.) “Appeal waivers in plea agreements are typically

enforceable. However, for an appeal waiver to bar review, the issue appealed ‘must fall

within its scope.’” United States v. Adkins, 743 F.3d 176, 192 (7th Cir. 2014) (internal

citations omitted). Here, Coleman’s plea agreement states that she agrees to waive her

right to appeal her sentence and conviction “on any ground other than a claim of

ineffective assistance of counsel[.]” (Id.) Because Coleman presently makes a claim of

ineffective assistance of counsel, her claim is outside the scope of her appeal waiver and

this court may consider her motion.

       Second, the court finds that Coleman’s motion may be resolved without holding

an evidentiary hearing. “The court should grant an evidentiary hearing on a § 2255

motion when the petitioner ‘alleges facts that, if proven, would entitle him to relief.’”

Sandoval v. United States, 574 F.3d 847, 850 (7th Cir. 2009) (internal citations omitted).

However, where a petitioner has failed to present facts necessary to substantiate her

ineffective assistance claim, she cannot meet the threshold requirement for entitlement


                                              4
   USDC IN/ND case 2:20-cv-00195-JTM document 1 filed 06/22/20 page 5 of 11


to an evidentiary hearing, and a district court may properly deny such a motion. Fuller

v. United States, 398 F.3d 644, 652 (7th Cir. 2005). An evidentiary hearing not required if

“the motion and the files and records of the case conclusively show that the prisoner is

entitled to no relief” or if the petitioner’s allegations are “vague, conclusory, or palpably

incredible.” Martin v. United States, 789 F.3d 703, 706 (7th Cir. 2015); see also 28 U.S.C. §

2255(b). Coleman has not presented facts that, if proven, would entitled her to relief.

Thus, Coleman is not entitled to an evidentiary hearing.

       B.     Ineffective Assistance Standard

       Claims for ineffective assistance of counsel are analyzed under Strickland v.

Washington, 466 U.S. 668 (1984). Under Strickland, “a defendant claiming ineffective

counsel must show that counsel’s actions were not supported by a reasonable strategy

and that the error was prejudicial.” Massaro v. United States, 538 U.S. 500, 505 (2003).

       To satisfy the first element of the Strickland test, the deficient performance prong,

“a petitioner must show that the representation his attorney provided fell below an

objective standard of reasonableness.” Vinyard v. United States, 804 F.3d 1218, 1225 (7th

Cir. 2015). “A court’s scrutiny of an attorney’s performance is ‘highly deferential’ to

eliminate as much as possible the distorting effects of hindsight, and we ‘must indulge a

strong presumption that counsel’s conduct falls within the wide range of reasonable

professional assistance.’” Id. (internal citation omitted). “The challenger’s burden is to

show ‘that counsel made errors so serious that counsel was not functioning as the

‘counsel’ guaranteed the defendant by the Sixth Amendment.’” Harrington v. Richter,


                                                5
   USDC IN/ND case 2:20-cv-00195-JTM document 1 filed 06/22/20 page 6 of 11


562 U.S. 86, 104 (2011) (internal citation omitted).

       To satisfy the second element of the Strickland test, the prejudice prong, a

petitioner must establish that “‘there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.’”

Strickland, 466 U.S. at 694. “This does not mean that the defendant must show that

counsel’s deficient conduct more likely than not altered the outcome in the case. Rather,

a reasonable probability is a probability sufficient to undermine confidence in the

outcome, which in turn means a substantial, not just conceivable likelihood of a

different result.” Harris v. Thompson, 698 F.3d 609, 644 (7th Cir. 2012) (internal citations

and quotation marks omitted).

       The Strickland test applies to challenges to guilty pleas based on ineffective

assistance of counsel. Hill v. Lockhart, 474 U.S. 52, 58 (1985). The performance prong is

the same as that outlined in Strickland. Id. “In the plea-bargaining context, ‘we have

noted that a reasonably competent lawyer will attempt to learn all of the relevant facts

of the case, make an estimate of a likely sentence, and communicate the results of that

analysis to the client before allowing the client to plead guilty.’” Spiller v. United States,

855 F.3d 751, 755 (7th Cir. 2017) (internal citation omitted).

       To establish prejudice in a case where the petitioner challenges his assistance of

counsel regarding his decision to plead guilty, “the defendant must show that there is a

reasonable probability that, but for counsel’s errors, he would not have pleaded guilty

and would have insisted on going to trial.” Hill, 474 U.S. at 59. See also Morales v.


                                               6
   USDC IN/ND case 2:20-cv-00195-JTM document 1 filed 06/22/20 page 7 of 11


Boatwright, 580 F.3d 653, 663 (7th Cir. 2009). “[T]he petitioner must do more than simply

allege ‘that he would have insisted on going to trial’; he must also come forward with

objective evidence that he would not have pled guilty. Objective evidence includes the

nature of the misinformation provided by the attorney to the petitioner and the history

of plea negotiations.” Hutchings v. United States, 618 F.3d 693, 697 (7th Cir. 2010)

(internal citation omitted).

       Courts begin with the presumption that counsel’s performance was not

constitutionally deficient, and the petitioner did not suffer prejudice. Perrone v. United

States, 889 F.3d 898, 908 (7th Cir.), cert. denied, 139 S. Ct. 654 (2018). A petitioner’s

“failure to establish either element of the Strickland framework will result in denial of

his claim.” Daniels v. Knight, 476 F.3d 426, 434 (7th Cir. 2007). If a petitioner fails to make

a proper showing under one of the Strickland prongs, the court need not consider the

other. See Strickland, 466 U.S. at 697.

       C.      Plea Agreement

       A number of Coleman’s present claims for ineffective assistance of counsel

directly contradict her sworn statements made during her change of plea hearing.

Coleman argues that she “did not agree with” the plea agreement, and only entered the

agreement because counsel led her to believe that she would be sentenced to either

time-served or less than five years’ imprisonment. She also claims that she did not

know that Count 24 carried a two-year statutory minimum term of imprisonment that

must be served consecutively to any other term of imprisonment. However, during her


                                                7
   USDC IN/ND case 2:20-cv-00195-JTM document 1 filed 06/22/20 page 8 of 11


plea hearing Coleman confirmed that she read and fully understood the terms of her

plea agreement, and her plea agreement explicitly states that there is a mandatory,

consecutive two-year term of imprisonment for Count 24. Moreover, during the hearing

the court informed her that any term of imprisonment imposed for Count 24 must be

served consecutively. The court also discussed the maximum possible penalties with

Coleman, who stated that she understood these penalties and understood that the

sentence imposed may be different than any estimate she was given by her counsel. She

agreed under oath that she was not pleading guilty based on any promises or

assurances made outside of her plea agreement.

       Coleman’s case is similar to that in Bethel v. United States, 458 F.3d 711 (7th Cir.

2006). In Bethel, the Seventh Circuit rejected a petitioner’s claim that his attorney

provided ineffective assistance by failing to warn him, prior to entering a plea

agreement, that he would be sentenced as a career offender. Id. at 712. In rejecting the

petitioner’s claim, the Seventh Circuit emphasized the importance of the exchanges

between the district court and the petitioner during the change of plea hearing. Id. at

718. During the hearing, the court “informed Bethel in six or seven different ways that

he could not rely on any particular predictions or discussions about a possible sentence

when he entered his plea.” Id. Thus, by confirming that he understood and still wanted

to plead guilty, the petitioner “was affirming that his guilty plea was not made in

reliance of a particular sentence. He cannot now be heard to complain that he would not

have pled guilty if he had known his sentence would be more severe than his lawyer


                                              8
   USDC IN/ND case 2:20-cv-00195-JTM document 1 filed 06/22/20 page 9 of 11


predicted. He specifically disclaimed that risk at his change of plea hearing.” Id. This

was true in spite of the fact that his attorney’s prediction was “mistaken by a

considerable margin.” Id. at 719. The Court noted, “[t]hat margin might give us pause if

Bethel had not repeatedly insisted at his plea hearing that he was not relying on a

particular sentence in entering his plea.” Id.

       Coleman’s ineffective assistance claim fails for the same reasons identified in

Bethel. Given her sworn statements during her plea hearing, she cannot now claim that

she did not know the consequences of her plea agreement. “Justice would be ill-served,

and the utility of the Rule 11 colloquy would be undermined, by allowing [the

defendant] to renege on his representation under oath to the district court that there

were no promises made to him to induce his guilty plea.” Hutchings, 618 F.3d at 699.

       The objective evidence demonstrates that Coleman understood the consequences

of her plea and nevertheless wished to plead guilty. Thus, she has not established that

she was prejudiced by these alleged deficiencies in her counsel’s performance. She has

also failed to establish prejudice because she has not presented any objective evidence

that she would not have pled guilty absent her counsel’s alleged errors, and there is no

evidence in the record to support such a finding. See Hutchings, 618 F.3d at 697.

       D.     Other Allegations

       Coleman’s remaining claims are too vague and underdeveloped to entitle her to

either relief or further proceedings. She alleges that counsel: rarely visited her in jail;

did not address her mental state after her son was murdered; withdrew several valid


                                                 9
  USDC IN/ND case 2:20-cv-00195-JTM document 1 filed 06/22/20 page 10 of 11


objections without her prior approval; was inattentive during her sentencing; did not

inform her of her “options,” and could not provide her with information, so she had to

request information from her probation officer.

       Coleman has not sufficiently alleged either deficient performance or prejudice

regarding these claims. She does not identify what options or objections her counsel

failed to discuss with her. With respect to the murder of her son, this occurred after

Coleman committed the crimes at issue in this case. In the defense’s sentencing

memorandum, counsel addressed the mental toll Coleman’s son’s death had on her.

(DE # 113 at 3.) Coleman does not explain what she believes counsel should have done

differently. Moreover, Coleman has not alleged how any of these shortcomings

prejudiced the outcome of her case. In short, she has failed to allege facts that, if proven,

would entitle her to relief. See Long v. United States, 847 F.3d 916, 922 (7th Cir. 2017)

(petitioner could not proceed on ineffective assistance claim where petitioner failed to

allege facts sufficient to support claim).

       E.     Certificate of Appealability

       Pursuant to Section 2255 Habeas Corpus Rule 11, the court must consider

whether to grant or deny a certificate of appealability. A court should issue such a

certificate only if the movant has made a substantial showing of the denial of a

constitutional right, that is, that reasonable jurists would find debatable whether the

district court correctly resolved the issues or would conclude that those issues deserve

further proceedings. 28 U.S.C. § 2255; 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S.


                                              10
  USDC IN/ND case 2:20-cv-00195-JTM document 1 filed 06/22/20 page 11 of 11


322, 337-38 (2003). The court thoroughly discussed the controlling case law on the issue

at hand and finds that the conditions for the issuance of a certificate of appealability are

not present in this case. Therefore no certificate will issue.

IV.    CONCLUSION

       For these reasons, it “plainly appears from the face of the motion . . . and the

prior proceedings in the case” that Coleman is not entitled to relief, and thus this court

is required to dismiss her § 2255 motion pursuant to Section 2255 Habeas Corpus Rule

4. Accordingly, Coleman’s motion to vacate (DE # 157) is summarily DENIED and

DISMISSED. The court DIRECTS the Clerk to ENTER FINAL JUDGMENT

dismissing the collateral civil proceeding (2:20 CV 195) with prejudice, and to give

notice to Coleman.

                                           SO ORDERED.

       Date: June 19, 2020
                                           s/James T. Moody
                                           JUDGE JAMES T. MOODY
                                           UNITED STATES DISTRICT COURT




                                              11
